MEMORANDUM *
A court order modifying the conditions of his supervised release prohibited Frankel Ivan Baramdyka (Baramdyka) from using “for any purpose or in any manner, any name other than his true legal name.” Baramdyka moved pro se for an order to “Modify Supervised Release as Imposed on June 13, 2001 by Name Change.”1 By his motion he requested permission to change his name legally, on the understanding that he would provide his new name to the court and the probation department. The district court denied Baramdyka’s motion, finding that “[t]he defendant has not shown any compelling reason to override the Court’s added condition.” Baramdyka, now represented by counsel, appeals.
Baramdyka seeks not to use a name other than his true legal name, but rather to change his true legal name. Because the conditions of his supervised release did not prevent Baramdyka from changing his true legal name, the motion for a modification of those conditions was superfluous. The district court was thus correct to deny the motion, although it should have done so on the ground that the motion was unnecessary and that Baramdyka is not prohibited from changing his legal name by appropriate order of state court.
*462Under the applicable order governing his supervised release, Baramdyka may change his true legal name by obtaining the requisite state court order, provided that keeps those responsible for overseeing his supervised release fully informed. He continues to be prohibited from using any name other than his true legal name. This decision does not affect any other condition of Baramdyka’s supervised release.
AFFIRMED ON OTHER GROUNDS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The order in question was actually issued on June 15, 2001.